                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    JEFF OLBERG, an individual, et al.,                CASE NO. C18-0573-JCC
10                          Plaintiffs,                  MINUTE ORDER
11               v.

12    ALLSTATE INSURANCE COMPANY, an
      Illinois Corporation, et al.,
13
                            Defendants.
14

15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated motion for an extension of
19   time for Defendants Allstate Insurance Company and Allstate Fire and Casualty Insurance
20   Company to file a responsive pleading to Plaintiffs’ second amended complaint (Dkt. No. 57).
21   Having thoroughly considered the motion and the relevant record, the Court hereby GRANTS
22   the motion. Defendants Allstate Insurance Company and Allstate Fire and Casualty Insurance
23   Company shall answer or otherwise respond to the second amended complaint no later than
24   August 6, 2019.
25          //
26          //


     MINUTE ORDER
     C18-0573-JCC
     PAGE - 1
 1        DATED this 24th day of July 2019.

 2                                            William M. McCool
                                              Clerk of Court
 3
                                              s/Tomas Hernandez
 4
                                              Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-0573-JCC
     PAGE - 2
